DETAILED ACTION
Claims 1-8, 10, 13-20, 22 and 25-26 are pending.	Claims 1-3, 5-8, 10, 13-15, 17-20 and 22 are rejected.  Claims 4, 16, 25 and 26 are objected to.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 4 and 16 are objected to because the claim is limiting the Mn of “the aromatic vinyl compound”.  However, the claim should read that it is limiting the Mn of the “graft polymerized aromatic vinyl compound”.  This is an objection (as opposed to a rejection as being indefinite) because it is clear that applicant intended the graft polyermized aromatic vinyl compound given that 1) the Mn is a measurement of a polymer not a single molecule (monomer/compound) and 2) the monomer (e.g. styrene that has a molecular weight of 104) would obviously not have a Mn typically found for polymers

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative under 35 U.S.C. 103 as unpatentable over US 5,183,849 (herein Yamaguchi).
As to claims 1, 3, Yamaguchi teaches a resin composition (abstract and examples) comprising
A polyphenylene ether (PPE) resin (col. 2, line 50 through col. 3, line 67 and examples).
A graft copolymer obtained by graft polymerizing 20 to 90 parts by weight (mass) aromatic vinyl compound (styrene) onto 10 to 80 parts by weight ethylene propylene nonconjugated diene copolymer (ethylene alpha olefin copolymer rubber) with a gel content of 40 to 95 wt% and a particle diameter of 0.2 to 1 μm.  See abstract, col. 4, line 35 through col. 5, line 31 and examples.  The gel content is preferably 50 to 80 wt% in order to control shock resistance and gloss (col. 4, lines 50-65).  The particle diameter is from 0.2 to 1 μm in order to also control shock resistance and gloss (paragraph bridging col. 4-5.  The amount of rubber is taught to control shock resistance and 
As to the limitation component (a), the PPE forming the continuous phase, Yamaguchi consistently states that component (b) forms dispersed particles (see abstract and examples), thus the PPE would form the continuous phase.   Further, note that PPE and the graft copolymer are the only required components and the graft copolymer is in minor amounts (less than 50 wt%, see col. 6, lines 5-15).  While the PPE can be a mixture with a vinyl aromatic polymer (abstract), this is an alternative embodiment and PPE alone is taught as component (a).  Although note in col. 1 it is taught that the PPE and the vinyl aromatic polymer are compatible (miscible) and thus would form one continuous phase.  Nevertheless, with respect to the continuous phase, since the (a) PPE is the majority component it would make up the continuous phase as shown in the examples of the instant specification and thus naturally flow from the Yamaguchi composition.  In the alternative, the Yamaguchi composition would obviously have the PPE in the matrix phase once the Yamaguchi composition is formed.
As to claims 13 and 15, the rubber particle size is of 0.2 to 1 μm.  See abstract, col. 4, line 35 through col. 5, line 31 and examples.   The rubber core makes up 10 to 80 wt%, thus the dispersed particles (graft including core and shell) would be at least 0.2 up to about 2 μm given the constraints in the amount of styrene on the shell.


Claim Rejections - 35 USC § 103

Claim 2, 5-8, 10, 14, 17-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,183,849 (herein Yamaguchi) in view of US 20160237277 (herein Shunichiro).
The discussion with respect to Yamaguchi set-forth above is incorporated herein by reference.  
As to claims 2, 5-7, 14, 17-19, Yamaguchi is silent on (c) the first hydrogenated block copolymer, (d) an olefinic polymer and (e) a second hydrogenated block copolymer.  
Shunichiro discloses similar compositions (abstract and examples) comprising PPE and rubber.  Shunichiro discloses that the composition comprises (c) the first hydrogenated block copolymer, (d) an olefinic polymer (ethylene octene copolymer, see paragraphs 116-117) and (e) a second hydrogenated block copolymer.   Component (c) imparts great heat resistance, mechanical properties and impact resistance (paragraph 114), component (d) imparts great tensile elongation and impact resistance (paragraph 128) and component (e) is added to improve elongation, heat resistance and impact resistance.  See paragraphs 130, 160, 166 and 218.  Specifically, component (c) of Shunichiro has a styrene (vinylarene compound) content of 44% (exemplified) and a 1,2 content of 75%, which is substantially identical to component (e) exemplified with a styrene content of 44% and a 1,2 content of 75% and a Tg of -15 oC (reading on the second hydrogenated block copolymer).  Thus, it is reasonable to take the position that component (c) would have a Tg within the claimed range (specifically -15 oC) because it is identical to the copolymer of the instant specification admitted to have a Tg within the claimed range.  Similarly, component (e) of Shunichiro has a styrene (vinylarene oC (reading on the second hydrogenated block copolymer).  Thus, it is reasonable to take the position that component (e) would have a Tg within the claimed range (specifically 85 oC) because it is identical to the copolymer of the instant specification admitted to have a Tg within the claimed range.  
It would have been obvious to have modified the composition of Yamaguchi with components (c), (d) and (e) as suggested by Shunichiro because one would want to improve heat resistance, mechanical properties impact resistance and tensile elongation.  See paragraph 114, 128, 130, 160, 166 and 218.
As to claims 8 and 20, copolymers of ethylene and butene (paragraph 117) are taught.  
As to claims 10 and 22, the density is 0.855 g/cc or higher (paragraph 122).

Claim 1, 3, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 19610327 (herein Fujii) in view of US 5,183,849 (herein Yamaguchi) .  
In setting forth the instant rejection, a machine translation has been relied upon.
As to claim 1 and 3, Fujii discloses a composition comprising (abstract and examples)
A polyphenylene ether resin (PPE).  See abstract, page 2 and examples.
A graft copolymer (referred to as copolymer-C in Fujii) comprising 20 to 70 wt% ethylene alpha olefin copolymer rubber (fifth paragraph on page 4), thus grafted with alkenyl aromatic (styrene) monomer (page 3) in 30 to 80 wt%.  Also see examples.  The 
Yamaguchi teaches similar compositions.  See abstract and examples.  Yamaguchi teaches that component b has a gel content is preferably 50 to 80 wt% in order to control shock resistance and gloss (col. 4, lines 50-65).
It would have been obvious at the time of the invention to have modified the composition of Fujii with a gel content of 50 to 80 wt% as suggested by Yamaguchi in order to control shock resistance and gloss (col. 4, lines 50-65).
As to claims 13 and 15, the rubber particle size is of 0.01 to 0.44 μm.  See page 4 and examples.   The rubber core makes up 35 to 65 wt%, thus the dispersed particles (graft including core and shell) would be at least 0.0.1 up to about 1.5 μm given the constraints in the amount of styrene on the shell.


Claim 2, 5, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 19610327 (herein Fujii) in view of US 5,183,849 (herein Yamaguchi) as evidenced by Takamoto TPE 2003 Sixth International Conference on Thermoplastic Elastomers paper 21 pages 181-185.
As to claims 2, 5, 14 and 17, Fujii discloses the same block copolymer (page 4) with styrene endblocks and butadiene or isoprene midblocks that are hydrogenated.  Fujii is silent on what the Tg is.  It is noted that claims 2 and 5 encompass every possible Tg.  Further, Fujii teaches that the block copolymer is either SEPTON SEPS (hydrogenated styrene isoprene styrene triblock copolymer) or SEPTON SEBS (hydrogenated styrene butadiene styrene triblock copolymer).  See page 6.
Septon SEPS has a Tg of about -55 oC (slightly below -50 oC), SEBS has a Tg of about -45 oC (slightly above -50 oC).  See page 21 of Takamoto, specifically the graph titled “What is SEPTON – Low temperature Property”, which shows the tan delta curve and the Tg is the peak of the curve.  See the graft reproduced below with arrows at the peaks of SEPS and SEBS.

    PNG
    media_image1.png
    763
    1110
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 4, 16, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 4 and 16, the closest prior art (Yamaguchi and Fujii) is silent to the molecular weight of (b).  While the Shunichiro and Fujii discloses molecular weight, it is always with respect to block copolymers not graft copolymers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MARK S KAUCHER/Primary Examiner, Art Unit 1764